                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             WESTERN DIVISION
                               5:19-cv-00467-BO

 JUSTIN J. WHITE,

                     Plaintiff,

 v.

 VANCE COUNTY, NORTH                          PLAINTIFF JUSTIN WHITE’S
 CAROLINA, VANCE COUNTY                       RESPONSE TO DEFENDANTS’
 SHERIFF’S OFFICE, PETER WHITE,               PARTIAL MOTION TO DISMISS
 in his official and individual capacities,
 LAWRENCE D. BULLOCK, in his
 official and individual capacities,
 WELDON WALLACE BULLOCK, in
 his official and individual capacities,
 CURTIS R. BRAME, in his official and
 individual capacities, WESTERN
 SURETY COMPANY a division of CNA
 SURETY.

                     Defendants.




  Comes Now Justin White, Plaintiff in the above-styled action, by and through counsel,

to respond to Defendants’ Partial Motion to Dismiss.

                                      I. Introduction

      Defendants, in their Partial Motion to Dismiss, raise issues with a number of

Plaintiff’s pleadings. Certain of these arguments, such as Defendant’s arguments

regarding claims under the Government Employee Rights Act (“GERA”) of 1991 and

under Title VII of the Civil Rights Act (“Title VII”) were pleaded in the alternative and so

Plaintiff would conditionally agree to their dismissal at a later stage. That being said,

Plaintiff maintains that other points of liability raised in his Complaint are well pleaded


           Case 5:19-cv-00467-BO Document 61 Filed 02/09/21 Page 1 of 12

                                                                                              1
and should not be dismissed. Furthermore, should Defendants’ motion be granted in its

entirety, this would not destroy Plaintiff’s case as significant claims against Defendants

would survive.

                                  II. Standard of Review

      Rule 12(b)(6) of the Federal Rules of Civil Procedure (“FRCP”) permits a court to

dismiss an action which fails to state a claim on which relief may be granted. Fed. R. Civ.

P. 12(b)(6). To satisfy the pleading requirements, the complaint must provide “a short

and plain statement of the claim showing that the pleader is entitled to relief,” in order to

“give the defendant fair notice of what the claim is and the grounds upon which it rests.”

Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007). Factual allegations are taken to be

true and must be sufficient to raise the right to relief above the speculative level. Id.

Accordingly, a plaintiff must plead “factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 556 U.S., 129 S. Ct. 1937, 1949 (2009). The Rule 12(b)(6) motion “does not resolve

contests surrounding the facts, the merits of a claim, or the applicability of defenses.”

Republican Party of N.C. v. Martin, 980 F.2d 943, 952 (4th Cir.1992). A complaint will

survive a motion to dismiss if it contains “enough facts to state a claim to relief that is

plausible on its face.” Twombly at 570; see also, Sanchez v. Truse Trucking, Inc., 74 F.

Supp. 3d 716, 720 (M.D.N.C. 2014).

                                       III. Argument

      1. Claims Asserted Against Defendants Lawrence Bullock and Weldon Bullock in
Their Official Capacities Illustrate Different Acts Within The Case.




           Case 5:19-cv-00467-BO Document 61 Filed 02/09/21 Page 2 of 12

                                                                                              2
       Defendants seek dismissal of all claims against Defendants Bullocks in their

official capacities. Defendants contend that Plaintiff’s allegations against Bullock

Defendants are duplicative claims against Defendant White in his official capacity.

       Plaintiff’s allegations against Defendants in their official capacity are not

duplicative. Different individuals acted in each of their official capacities and contributed

to the discrimination suffered by Plaintiff in different ways. Even if charges in official

capacity can be considered as claims against the office or the entity represented by an

individual who is acting in his official capacity, this does not make Plaintiff’s charges

duplicative. Ultimately, if the acts and omissions of each Defendant who acted in an

official capacity may be imputed to Sheriff White, in his official capacity, it is still

appropriate to present charges in this manner due to the different acts or omissions

carried out by each individual named in this case. Furthermore, Defendants’ earlier

position in this litigation was that the Sherriff in his official capacity was the entity that

was responsible for the actions of deputies, in their official capacities. One is not

mutually exclusive to the other and the claims alleged in the Complaint are not

duplicative of one another.

       The majority of Plaintiff’s charges against Individual Defendants in their official

capacities speak to different sets of conducts. For example, it is alleged that Defendant

Lawrence Bullock, in his capacity as the investigator of Plaintiff’s use of force, failed to

carry out a thorough and unbiased investigation conforming to notions of due process.

This is not alleged against Defendant Weldon Bullock, who did not carry out this

investigation. Defendant Lawrence Bullock’s actions can be imputed to Sheriff White

through ratification, but Sheriff White, upon information and belief, did not take part in




           Case 5:19-cv-00467-BO Document 61 Filed 02/09/21 Page 3 of 12

                                                                                                 3
the actual investigation. Therefore, the act was carried out by Defendant Lawrence

Bullock in his official capacity.

       In addition, the claims are not duplicative because, although there is some overlap

in the exact nature of the charges, different individuals in their official capacities carried

out different parts of the scheme which resulted in Plaintiff’s termination. Therefore, it is

appropriate to charge Defendants separately in their individual capacities in order to

clearly articulate which individuals are responsible for which conduct. Whether, through

a process of ratification, all of these actions are attributed to Sheriff White, is separate

from the fact that different individuals carried out these actions.

       Additionally, and in the alternative, Plaintiff is comfortable, through a theory of

ratification, to consider these counts as against Sheriff White, in his official capacity.

However, Plaintiff would strenuously object to the complete removal of the official

capacity claims against Defendants Lawrence Bullock and Weldon Bullock. If the Court,

considers these Defendants’ actions as the actions of Sheriff White in his official capacity,

this is acceptable to Plaintiff but not to exclude them all together.

       2. Plaintiff’s Title VII Claims

       Defendant claims that all claims against Defendants should be dismissed in their

individual capacities. Plaintiff is entitled to recover under Title VII against Defendants

in both their individual and official capacities. Should the claims brought in Plaintiff’s

individual capacities be dismissed, the claims against Defendants in their official

capacities is still proper. Furthermore, Plaintiff’s pleadings under Title VII and the

GERA are properly pleaded and should be considered as alternatives to one another.

       Plaintiff has pleaded claims under both Title VII and the GERA. Defendants seek

to claim that the GERA exists to cover individuals who are not covered under Title VII

           Case 5:19-cv-00467-BO Document 61 Filed 02/09/21 Page 4 of 12

                                                                                                 4
and, therefore, Plaintiff cannot recover under both. For reasons discussed below, Plaintiff

agrees that he cannot recover under both theories, but this does not mean that both

theories cannot be pleaded as alternatives to one another, as is done in Plaintiff’s

Complaint.

      Defendants, in their motion, maintain that Plaintiffs claim under the GERA

should be dismissed because Plaintiff meets the definition of employee, and Sheriff White

meets the definition of an employer, under Title VII. To the extent that Defendants agree

with Plaintiff that he is entitled to bring a suit under Title VII and, therefore, does not

need to sue under the GERA, Plaintiff agrees.

      Plaintiff is entitled to damages under Title VII as relating to Defendants in their

individual capacities. Defendants claim that, because Sheriff White in his official capacity

is subject to Title VII and Plaintiff may sue Defendant White under Title VII, charges

against Defendant White in his individual capacity should be dismissed. Plaintiffs do not

agree with this conclusory and seemingly disconnected statement at this point. The idea

that one cannot sue under Title VII and also charge a defendant in their individual

capacity does not seem to follow from the cases which they have stated. Further, there is

nothing to suggest that a Title VII claim against an employer cannot be in regards to that

employer’s individual capacity, especially in this matter where Defendants have not

provided a concreate statement related to Defendant White’s role.

     3. Plaintiff is willing to set aside his claim under the GERA to the extent that
Defendants admit that Sheriff White is an employer under Title VII and that Plaintiff is
an employee under Title VII.

      Plaintiff pleaded alternative theories of liability in his Complaint, which included

claims under both Title VII and the GERA. To the extent that Defendant agrees that

Sheriff White was an employer of Plaintiff during his tenure with the Vance County

           Case 5:19-cv-00467-BO Document 61 Filed 02/09/21 Page 5 of 12

                                                                                              5
Sheriff’s Office (“VCSO”), Plaintiff acknowledges that he would not be covered under the

GERA. Therefore, while Plaintiff has pleaded that he has standing to sue under the

GERA, this is in the alternative to Plaintiff’s assertion that he has standing to sue under

Title VII. Thus, to the extent that Defendants admit that Plaintiff has standing to sue

under Title VII, Plaintiff agrees to dismiss his claims under the GERA.

      4. Plaintiff Had Contracts With Lawrence Bullock and Weldon Bullock.

      Defendants contend that Plaintiff had a contract of employment with Defendant

White, not the Bullocks. Plaintiff had separate contracts with Lawrence Bullock, Weldon

Bullock, and, indeed, every deputy of the VCSO, in addition to his employment contract

with Sheriff White. These contracts, implied by law, stem from Plaintiff’s rights, among

others, to be evaluated fairly and free from judgments based on race and to be treated

with dignity. Under North Carolina law, a contract need not be in writing.

      In this case, Plaintiff’s contract with Defendants Lawrence Bullock and Weldon

Bullock was not one directly concerning his employment, as his contract with Sheriff

White was. Instead, Defendants Lawrence Bullock and Weldon Bullock owed Plaintiff the

obligation of fair evaluations and reviews. There are policies directed at how these

officials would act. Defendants have a none discrimination policy. Thus, discrimination

is a breach of that contract. Furthermore, there are other constitutional norms that

materialize into viable contract rights. And every contract has in it the duty to act in good

faith. There need not be a typical writing to be recognized by law.

      5. Regardless of whether ratification is a charge that Plaintiff can collect on,
Plaintiff may allege ratification of Defendants actions by the VCSO and Sheriff White.

      Ratification, as a legal theory which is necessary to tie together the actions of

Defendants, and which has its own set of criteria and factors, is properly pleaded in


           Case 5:19-cv-00467-BO Document 61 Filed 02/09/21 Page 6 of 12

                                                                                              6
Plaintiff’s Complaint and ought not be dismissed. Defendants claim that, because

ratification is not a standalone cause of action, this count of Plaintiff’s Complaint should

be dismissed. Plaintiff disagrees. Ratification in Plaintiff’s Complaint is pleaded as such

as to illustrate the responsibility of Sheriff White for the actions of his subordinates and

to outline assert the facts and criteria which must be considered when one makes a

determination regarding whether ratification took place. The fact that ratification, as a

standalone cause of action, does not lead to recoverable damages is separate from its

status as an allegation of specific acts and omissions by Defendants which lead to liability

for other torts. As such, there is good reason to maintain this count and it the court

should not dismiss it.

      Ratification, as a theory or cause of action, is described as “the affirmance by a

person of a prior act which did not bind him but which was done or professedly done on

his account and may be inferred from failure to repudiate an unauthorized act . . . or from

conduct . . . inconsistent with any other position than intent to adopt the act.” Boggess v.

Roper, No. 3:04cv92, 2006 U.S. Dist. LEXIS 63057, at *46-47 (W.D.N.C. Sep. 1, 2006)

(citation omitted).

      Plaintiff includes ratification as a Count in his Complaint in order to demonstrate

the manner in which the liability in the Vance County Sheriff’s Office flows from the acts

of deputies within the VCSO, to their supervisors and, ultimately, to Sheriff White.

Whether this is a theory that contains a cause of action which would allow Plaintiff to

collect an award at trial is immaterial. It is an important aspect of Plaintiff’s claim,

deserving of its own Count such that Plaintiff can fully explain the mechanisms through

which Defendants are liable for their actions against him.




           Case 5:19-cv-00467-BO Document 61 Filed 02/09/21 Page 7 of 12

                                                                                               7
      Despite the protestations of Defendants, Plaintiff’s allegations of ratification are

also far from merely “conclusory.” “[W]here a complaint alleges the existence of municipal

policies, alleges that officials with final policymaking authority condoned and ratified

unconstitutional conduct of subordinates, and alleges that the policies proximately

caused the alleged constitutional violation, the allegations are sufficient at the motion to

dismiss stage[.]” McFadyen v. Duke Univ., 786 F. Supp. 2d 887, 899 (M.D.N.C. 2011).

This language demonstrates three conditions which would give rise to a sufficient

allegation for the purposes of a surviving a motion to dismiss. The case law does not

establish that these factors are all necessary, nor does it establish that these are the only

factors that may be considered. Nevertheless, Plaintiff’s pleadings address each of these

factors. In the case before us, Plaintiff asserts that under a theory of Monell Liability,

there existed a policy, custom, practice or procedure at the Vance County Sheriff’s Office

that deprived Plaintiff of his rights under the constitution. Plaintiff further alleges

Sheriff White, who had final policymaking authority, condoned and ratified such

unconstitutional conduct in that, at a minimum, he was fully aware of Plaintiff’s

complaints and chose not to take action to correct those practices and/or procedures

which resulted in discrimination towards Plaintiff. Additionally, Plaintiff has pleaded

that Defendant White took specific actions which advanced the discrimination against

him, both as perpetrated by others and ratified by Defendant White, such as adopting

Defendant Lawrence Bullock’s recommendation to terminate his employment, or carrying

out specific violations on his own. Thus, these allegations are well pleaded and hardly

conclusory.

      Plaintiff receives the benefit of its Complaint being taken as true and accurate for

the purposes of pleading. Plaintiff maintains that, because Plaintiff complained

           Case 5:19-cv-00467-BO Document 61 Filed 02/09/21 Page 8 of 12

                                                                                               8
numerous times through the proper chain of command, including communications with

Sheriff White, and his complaints went unheeded, at best, or led to retaliation, there was

a clear ratification of the conduct occurring at lower levels of the VCSO. Plaintiff did in

fact state that Defendants “knew or should have known of Lieutenant Campbell’s

discriminatory conduct towards Mr. White,” but this was hardly the only connection that

Plaintiff drew in his complaint.

      Even if Plaintiff had only stated his case as the two lines quoted by Defendants in

their memorandum, this would still not be merely conclusory. However, the behavior of

all parties and non-parties which had a hand in the discrimination against Plaintiff are

well detailed and serve to support the statements that Defendants cite.

      6. Plaintiff is entitled to punitive damages under federal and state law.

      Defendants contend that no matter how egregious a defendant’s actions are,

punitive damages cannot be awarded in this matter under federal law because the suit is

against officials in their individual and official capacities. First, Defendants cite to

Section 1983 cases, and without explanation, attempt to link in Title VII. Such a

position is concerning, because Defendants concede that Defendant White is an employer

and that Plaintiff White is an employee of an employer. Because of that employment

relationship, Title VII expressly provides for punitive damages.

      Plaintiff is entitled to plead recovery for punitive damages under Title VII because

punitive damages may be awarded if there is actual malice or reckless indifference on the

part of the Defendants. Kolstad v. ADA, 527 U.S. 526, 529 119 S. Ct. 2118 (1999).

Plaintiff alleges such malice and/or reckless indifference in his complaint and, therefore,

the basic criteria for receiving punitive damages is met.




           Case 5:19-cv-00467-BO Document 61 Filed 02/09/21 Page 9 of 12

                                                                                              9
       Plaintiff’s case is distinguished from Defendants’ argument because Defendant

White is not a municipality. The fact that he is being sued in his individual capacity as

Sheriff is not the same as suing a municipality.

       Furthermore, and to the extend Defendants are asserting governmental immunity,

per the Complaint, they are not entitled to it. First, Defendants abrogated any immunity

by entering into a contract with Plaintiffs. State v. Smith, 289 NC 303 (1976) (“We agree

with those courts which say the State, by entering into a contract, agrees to be

answerable for its breach and waives its immunity from suit to that extent. To hold

otherwise, these courts say, is to ascribe bad faith and shoddy dealing to the sovereign.

They are unwilling to do so; and we are too.”). Defendants are liable for their breaches,

even in their governmental capacities.

    Moreover, and simply put, Defendants do not have immunity from their torts as a

result of performing proprietary functions. 1 Immunity protects government employees

who perform governmental functions. These were not governmental functions. Directly

discriminating against someone because of race is not a government function. Falsely

reporting employment activity is not a government function. Terminating an employee

for a pretextual reason, is not a government function. Conducting bias investigations, is

not a government function. Allowing homophobic conduct is not a government functions.

These Defendants are not protected by immunity. Governmental immunity is not a bar

to this action.

    As a final matter, Defendants maintain that—despite the allegations in the

Complaint—and although they provide no legal support for their position, Plaintiff is not


1Immunity is waived with the purchase of insurance, too, even if the functions are
governmental.

           Case 5:19-cv-00467-BO Document 61 Filed 02/09/21 Page 10 of 12

                                                                                            10
entitled to punitive damages under state law. That is not true. North Carolina has a

specific punitive-damages statute that provides for the recovery of punitive damages on

the several state-law claims. Defendants attempt to make an immunity argument and

conclude that these employees, in their official capacities are governmental entities, but

at the same time, Defendants claim that they are not entities. Defendants cannot have it

both ways. These Defendants are not municipalities. Nevertheless, such dismissal would

not impact the fact that Plaintiff is entitled to recover punitive damages, the questions

just becomes from whom.

                                     IV. Conclusion

   For the reasons identified above, Plaintiff requests that the Court DENY Defendants’

Partial Motion to Dismiss. Respectfully submitted, this 9th day of February, 2021.



                                 /s/ Sharika M. Robinson
                                 Sharika M. Robinson
                                 The Law Offices of Sharika M. Robinson
                                 10230 Berkeley Place Drive, Suite 220
                                 Charlotte, NC 28262
                                 Telephone: (704) 561-6771
                                 Telefax: (704): 561-6673
                                 Email: srobinson@sharikamrobinsonlaw.com
                                 Attorney for Plaintiff




          Case 5:19-cv-00467-BO Document 61 Filed 02/09/21 Page 11 of 12

                                                                                            11
                              CERTIFICATE OF SERVICE

      I hereby certify that I have this day filed the foregoing DEFENDANTS’

PARTIAL MOTION TO DISMISS with the Clerk of Court using the court’s CM/ECF

system, which will send electronic notice to all counsel of record, as follows:

                                 Christopher J. Geis
                         WOMBLE BOND DICKINSON (US) LLP
                               One West Fourth Street
                             Winston-Salem, NC 27101
                             Telephone: (336) 721-3600
                              Facsimile: (336) 721-3660
                            Email: Chris.Geis@wbd-us.com
                               Attorney for Defendants


      Respectfully submitted, this 9th day of February, 2021.



                                  /s/Sharika M. Robinson
                                  Sharika M. Robinson
                                  The Law Offices of Sharika M. Robinson
                                  10230 Berkeley Place Drive, Suite 220
                                  Charlotte, NC 28262
                                  Telephone: (704) 561-6771
                                  Telefax: (704): 561-6673
                                  Email: srobinson@sharikamrobinsonlaw.com
                                  Attorney for Plaintiff




          Case 5:19-cv-00467-BO Document 61 Filed 02/09/21 Page 12 of 12

                                                                                  12
